       Case 1:17-cv-02726-JFK-OTW Document 207 Filed 03/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
BSG RESOURCES (GUINEA) LIMITED, et al.,
                                                              :
                                       Plaintiffs,            :          17-CV-2726 (JFK) (OTW)
                                                              :
                      -against-                               :          ORDER
                                                              :
GEORGE SOROS, et al.,                                         :
                                                              :
                                       Defendants.            :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of a purported “joint” letter from the parties, dated March 24,

2021. (ECF 206). This is the second time parties have submitted to the Court two separate

letters pasted into one document. (ECF 196, 206). This method does not make a letter “joint.”

         Accordingly, the parties are directed to submit a three-page joint letter by April 2, 2021.

The letter shall use headers to denote each issue needing the Court’s attention, and,

underneath each header, the parties’ respective positions. The parties shall meet and confer

about each issue before submitting the letter to the Court.1 If documents are referenced, they

shall be attached as exhibits.

         SO ORDERED.



                                                                         s/ Ona T. Wang
Dated: March 25, 2021                                                               Ona T. Wang
       New York, New York                                                  United States Magistrate Judge


1
 It does not appear that the parties engaged in a fulsome meet and confer process before submitting the March
24, 2021 letter. See ECF 206 at 2. The parties are further directed to consult my Individual Practices, Section II.b,
when requires parties to identify when they met and conferred.
